Hardin, P. J.:
On the 31st of December, 1891, the plaintiff had been in the employ of the defendant, as brakeman, for fifteen days, and bn the evening of that day he was the rear brakeman, or flagman, upon a local pick-up train, making its way from East Syracuse to Utica as a pick-up train, and from Utica to "Albany as a through train. When the train reached Oneida' there was occasion to leave some cars, and the usual process of kicking the cars on to a siding was-gone through with by the trainmen, and then it was their business to pick up some stationary cars and put them into the train in the discharge of their duties.
It is alleged in behalf of the plaintiff that, having placed a link in the drawliead of a standing car, he proceeded, in pursuance-of the duty imposed upon him, to signal the engineer to move back certain cars from the east towards the west, with a view of uniting-them with the still car, and, after giving the signal' to the engineer, he approached the opening between the still car and the cars-approaching under the motion given to them by the engineer, in pursuance of the signal, and that as he entered between the two-cars to complete the connection of the moving cars with the dead *94car, by adjusting the link and pin, he slipped and lost his balance, plunged forward, caught his hand between the drawheads, or the dead woods, and received the injuries which occasioned him to lose most of his right hand.
. There was a controversy at the trial as to the precise location of the attempted connection of the two cars. The evidence given by the plaintiff as a witness, and by other testimony relating to that question, was quite seriously contradicted by .the testimony of the. witness Newman, and the trial judge clearly and pointedly submitted the conflict raised by the evidence offered by the plaintiff: and the evidence furnished by the.defendant, and the verdict has settled that question of fact, upon sufficient evidence, in favor of the plaintiff.
■ • The next important question of fact which was presented for the consideration of the jury was as to the nature and character of the ■sluiceway, ditch or trench which, according to the evidence of the plaintiff, was left by the defendant in its yard where the ■coupling was required to take place, and into which the plaintiff alleges that he slipped or stepped and caught himself, and, by means •of the slipping, the injuries were occasioned, and “ his fingers smashed between the drawheads¡” •
In behalf of the plaintiff it was shown that the sluiceway was an opening of from eight to ten inches deep, and some fourteen' inches wide; that the night was dark, and. that the hour when the accident occurred was between half-past seven and' eight on the night of the 31st of December, 1891, there being some snow and •slush upon' the ground: The evidence offered by the plaintiff tended to support the allegation that, by reason of the sluiceway or ■ditch, the plaintiff lost his balance and received the injuries of which he complains.
It was clearly and pointedly submitted to the jury to find whether "the sluiceway caused the injury of which he complains, and their ■ verdict in that regard, favorable to the plaintiff, is supported by ample evidence.
The sluice or ditch was uncovered, and' the defendant sought to exculpate itself from the charge of negligence by producing evidence to the effect that the sluiceway was constructed for a proper purpose, and that its construction was in accordance with an extern*95sive practice on its road and on other roads. Considerable evidence supporting the averment in that direction made by the defendant was received, and submitted to the jury for their consideration. The learned trial judge instructed, the jury that it was the duty of the defendant to furnish a reasonably safe place to the plaintiff fop the discharge of the duties imposed upon him, and left the question of fact, in that regard, to the jury; Upon that question the fact that the yard consisted of seven tracks, and the darkness of . the night, the slush and snow, the nature of the duty imposed upon the plaintiff, and all the circumstances' relating to the employment of the plaintiff and the facilities furnished by the defendant, in respect to the place where he was to discharge the difficult and dangerous duty of coupling cars, were adverted to in considering that question when the case was submitted to the jury. . The jury were specifically instructed that, if no negligence was found on the part . of the defendant in regard to the sluiceway, then there could be no recovery. If, on the other hand, they reached the conclusion, upon all the evidence, that the sluiceway or ditch rendered the place where the labor of the defendant was to" be performed unsafe and dangerous, then their verdict might be that the defendant-had failed to discharge its duty in the premises. . Apparently the court gave the defendant the benefit of every branch of its evidence, and of all the circumstances which made in its favor, upon all the ■ important questions of fact that were presented to the jury, and the jury was expressly instructed that, upon all the ' evidence, before the jrlaintiff could recover, it must be found that the plaintiff was free from contributory negligence.
We are of the opinion that the trial proceeded upon well-settled principles of law, and in accordance with the doctrine laid down in reported cases.
In Plank v. N. Y. C. & H. R. R. R. Co. (60 N. Y. 607) the plaintiff’s evidence tended to show that “ as deceased was engage^, in the act of coupling, he stepped into a sluice-way or trench, about two feet wide and deep, which run under the tracks. * * * It was in the night season and there was snow on the ground. It also appeared that the train of the deceased had been in the habit of stopping there, and that he knew of the trench. The trench, it appeared, had been there over ten years, in the same condition,” *96. and in delivering the opinion to the effect that the nonsuit granted was erroneous, it was said : “ That defendant was bound to provide .an ordinary and reasonably safe place for the performance of the work of coupling cars; that.the jury might have found that the plank across the trench was not a safe or convenient standing or walking place for one engaged in that work, as it was midway and right under, the attachment by means of which the cars were coupled, and that the trench made the place unsafe to a brakeman whose hands and eyes were engaged in the act of coupling, * * * and that the evidence of defendant’s negligence was sufficient to require the submission of the question to the jury; also, that the fact of the knowledge of the deceased of the existence of the trench was not sufficient to charge him, under the circumstances, with contributory negligence, as the act in which he was engaged necessarily required his whole attention and thought.”
In Harr v. N. Y. C. & H. R. R. R. Co. (13 N. Y. St. Repr. 227; S. C. affd., 23 id. 192) it appeared that the accident occurred while plaintiff was “ endeavoring in the night to couple cars, and was walking between or beside the cars in motion, which he was attempting to couple when he slipped and fell.” In the opinion delivered in the General Term numerous eases are referred to and cited-in harmony with the Planh case, and' the opinion then delivered was expressly approved by the opinion delivered in the Court of Appeals.
The doctrine of the Plank case was again approved in Fredenburg v. N. C. R. Co. (114 N. Y. 582), and it was there said that it was' the duty of the defendant “ to use care to make that place reasonably safe for the service of its employees; ” and in that case the following language is found : “ It is urged that the plaintiff-was bound to make himself acquainted with the situation presented by' the various-structures about the yard and their condition. It is quite true that his duty was to use due diligence to familiarize himself by observation with the structures, and their situation and condition in the yard, with a view to his own safety in the performance of his duty and for the protection of himself against injury. But his recent entrance into the service, and the fact that his duties hitherto had not called him to the place in question, enabled the jury to find that his failure to escape the injury was not attributable to any want of diligence on his part in that, respect.” ■
*97In the case in hand the evidence is, that the plaintiff had been in the employ of the defendant only fifteen days, and while he had been through the Oneida yard several times, there is direct and positive testimony that he was not aware of the sluiceway where he alleges the injuries were received, and the evidence warranted the jury in finding that he had no knowledge of the presence of the sluice-way and the dangers incident to its presence in the yard where he was required to couple cars.
In support of the theory of the defendant it called two of its roadmasters, who gave evidence as to the existence of similar structures along its roadway.
Roadmaster Angelí testified: “ I know of nothing which prevents the covering of those sluiceways. It would be very easy to cover them, and, from my judgment as a roadmaster from long experience, they would be safer if they were covered.”
Roadmaster Winfield testified that he had seen sluiceways and drains coveréd and some uncovered. He also testified, viz.: “ If there was an eight-inch ditch right where a man was coupling cars I don’t know whether I would regard it safer to cover it if a man was working there in the night time or not; he would be as liable to stumble over a box as he would to drop in a ditch. If the box was under the rail and on a height with the level of the yard, he would not be liable to -stumble very much, there would be an opening there. * * * He would be about sixteen inches away from the track, but so far as being in between the rails is concerned he would be safer if that sluiceway was covered. * * * Where they are covered they are made with boxes put in underneath.”
According to the evidence this yard had in and about it seven tracks, and there was occasion to couple and uncouple cars in and about this yard, to a very large extent. -
We think the evidence was sufficient to warrant the conclusion reached by the jury, that the defendant was guilty of negligence, and that the negligence of the defendant contributed to, or led to the injuries which the plaintiff received; and that the evidence fully warranted the trial judge in submitting the question of the plaintiff’s freedom from. negligence, as one of fact, to the jury. There was no error, therefore, in the trial court in refusing to non-*98suit the plaintiff at the close of Ills'evidence, nor in again refusing to dismiss the plaintiff’s complaint and to grant a nonsuit'at the close of the whole evidence.'
The learned counsel for the defendant has called our attention to De Forest v. Jewett (19 Hun, 509). .That case differs from the one before us inasmuch as the trial judge there, in effect, charged the jury that the defendant was liable for any error of judgment, although it exercised due care in determining the mode of constructing the ditch.
That case was affirmed in 88 New York, 264, and in the. course of the opinion it was said: “ He had been engaged as switchman and car coupler in the yard in question for nearly two years. He worked in the daytime. It appears that every one of these diches or sluices were well known to him ; he knew their location, and, so far as could be determined by seeing them daily, he knew then-width and depth and the manner of their construction. Whatever there was of danger to one engaged in the coupling of cars in this yard must have been apparent and obvious to him. This is not a .case, therefore, of a latent or secret danger unknown to the servant, but which should have been known to the master.” The case differs from the one before us, because there is positive evidence in this case, as well as a verdict .in favor of the evidence, to the effect that the plaintiff did not know of the ditch or sluice at" Oneida '. where he received the injuries.
Nor do we see anything in Harley v. B. C. M. Co. (142 N. Y. 32) which sustains the position of the defendant. In that' case it was said; the master “is not bound to furnish them (employees) an absolutely safe place to work in, but is bound simply to use reasonable care and prudence in providing such a place.” '
The tenor and spirit of the charge of the learned judge is entirely in accord with that doctrine, and it must be assumed here that the verdict is in accord with the principle laid down in that. case. And the verdict seems to accord with the testimony of Roadmaster Angeli, who said : “ It would be very easy to cover them, and from my judgment as a roadmaster, from long experience, they would be safer if they were covered.” This case differs from Wright v. President, Managers, etc., D. & H. C. Co. (40 Hun, 348), as there it appeared very clearly that the defect which was complained of was *99known to the plaintiff “ and no complaint was made by him, or notice given of the alleged defect.”
Some criticism is made of some of the language used by the learned trial judge in his charge to the jury, and it is intimated that it was “an eager and earnest summing up for the plaintiff; practically a direction to the jury to give the plaintiff a verdict.” Upon looking at the portion criticised, we are of the opinion that the learned trial judge sought to illustrate the issue to the jury and to give them a clear understanding of the rules of law which he had laid down to guide them in their deliberations upon the facts of the-case. The exception that was taken was broad and general, and does not point out that the charge “ erroneously expresses any rule of law.” Besides, after the language which is adverted to in the criticism was used, the trial judge very squarely put it to the jury to determine, first, was the plaintiff guilty of contributory negligence? and, second, was the accident caused by the sluiceway; was the defendant guilty of negligence in permitting, the sluiceway there to remain ? "We think, after reading the whole charge, the jury was very properly instructed as to the rules of law applicable to the facts before them. (Smith v. Matthews, 152 N. Y. 157, and cases cited in the opinion of Bartlett, J.)
If the jury could have been induced to believe the testimony of Newman, the defendant’s witness, the defense might have succeeded. However, as there was satisfactory evidence to the contrary of the testimony given by him, the verdict must be accepted » as conclusive.
- All concurred, except Follett,' J"., not sitting.
Judgment and order affirmed, with costs.